Citation Nr: 0822735	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  03-24 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee condition, 
to include as secondary to service-connected left knee 
disability.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1990.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for bilateral retropatellar pain syndrome.  A July 
2003 rating decision granted service connection for 
chondromalacia, left patella.  

When this case was previously before the Board in August 2005 
and February 2008, it was remanded to the RO in Columbia, 
South Carolina, which had assumed jurisdiction.  

The veteran appeared at a hearing before a local hearing 
officer at the RO in April 2002 and at a Travel Board hearing 
at the RO before an individual who is no longer employed by 
the Board in March 2005.  In October 2007, the Board notified 
the veteran by letter that the individual who held the March 
2005 hearing was no longer employed by the Board.  The letter 
gave the veteran several options, to include having another 
hearing.  The Board indicated that if it did not hear from 
the veteran within 30 days it would assume that she did not 
want another hearing and the Board would proceed with the 
appeal.  To date, the veteran has not replied to the letter.  
As such, the Board will now proceed with the appeal.

The case is now before the Board for final appellate 
consideration.


FINDING OF FACT

The competent medical evidence, overall, does not demonstrate 
that the veteran's right knee condition is related to 
service, or was caused or aggravated beyond its natural 
progression by a service-connected disability.


CONCLUSION OF LAW

Service connection for a right knee condition, to include as 
secondary to service-connected left knee disability, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in September 2005 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of supplemental statements of the case (SSOCs) dated in 
August 2007 and April 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in May 2006, prior to the SSOCs dated in August 2007 
and April 2008.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained post-service 
treatment records from Army medical facilities, as well as 
records from the Social Security Administration (SSA).  The 
appellant was afforded a VA medical examination in December 
2006 and a VA medical opinion was obtained in March 2008.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
September 2006 correspondence, the veteran indicated that she 
had no other information or evidence to give VA to 
substantiate her claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the veteran's claim, she contends 
that her service-connected left knee chondromalacia has 
caused her right knee condition or aggravated it beyond its 
natural progression.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2007).

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to the 
right knee.  Because the claimed condition was not seen 
during service, service connection may not be established 
based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage, 10 
Vet. App. at 494-97.  

Post-service treatment records from Army medical facilities 
show that the veteran had complaints of knee pain in 2000, 
2001 and 2002.  Pertinent diagnoses were rule out 
osteoarthritis of both knees, retropatellar knee pain with 
fibromyalgia history and overlap pain syndrome, and bilateral 
knee pain, consider internal derangement.  An October 2000 X-
ray resulted in an impression of some decreased joint space 
seen within the medial compartments of both knees.

None of these medical records support the veteran's claim.  
They fail to show that the veteran's right knee condition was 
incurred or aggravated by service or her service-connected 
left knee disability.  Further, the United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The report of a December 2006 VA examination provides that 
the examiner reviewed the claims file in its entirety, and 
sets forth the pertinent medical history and the results of 
current physical examination.  The examiner observed that 
[current] X-rays of both knees were normal.  The diagnosis 
was bilateral patellofemoral pain syndrome.  

The examiner observed that the veteran had right patellar 
pain and a normal X-ray, which was at least as likely as not 
due to early chondromalacia involving the underside of the 
patella and distal anterior femur.  The examiner stated that 
it was less likely than not that any diagnosed right knee 
disability found on examination was caused by or aggravated 
by the service-connected chondromalacia of the left patella.  
The rationale was that the examiner was not aware of any 
medical evidence that would indicate that chondromalacia of 
one patella would cause chondromalacia of the other.  

In a March 2008 medical opinion, the same VA examiner stated 
that he had reviewed the Board's February 2008 remand and 
performed a complete review of the veteran's claims file.  He 
identified two instances of left knee pain in the veteran's 
service medical records.  The examiner referred to the 
December 2006 report for medical history and results of 
physical examination, noted that X-rays conducted in December 
2006 were normal, and noted that the December 2006 diagnosis 
was bilateral patellofemoral pain syndrome.  

The examiner stated that it was less likely than not that the 
veteran's service-connected left knee disability caused or 
aggravated (permanently worsened) any right knee disability.  
The rationale was that the evidence from the physical 
examination and X-rays did not indicate a severity of the 
left knee disability that would cause or aggravate any right 
knee disability.  

The examiner also stated that it was less likely than not 
that any repetitive pressure placed on the right knee as a 
result of the service-connected left knee chondromalacia 
caused repetitive minor injury to the right knee, resulting 
in the current chondromalacia.  The rationale was that the 
evidence from the physical examination and X-rays did not 
indicate a severity of the left knee condition that would 
cause repetitive injury to the right knee resulting in the 
current chondromalacia.  

The examiner also stated that it was less likely than not 
that the veteran's service-connected left knee chondromalacia 
caused the veteran to place more weight upon her right knee, 
resulting in aggravation of her current right knee 
chondromalacia.  The rationale was that the evidence from the 
physical examination and X-rays did not indicate a severity 
of the left knee condition that would cause the veteran to 
place more weight upon her right knee, resulting in an 
aggravation of her current right knee chondromalacia.  

The VA examination report and opinion are competent medical 
evidence against the veteran's claim that her service-
connected left knee chondromalacia either caused her right 
knee condition or aggravated it beyond its natural 
progression.  They are based on a review of the veteran's 
claims file and current examination findings, as well as the 
examiner's medical training and expertise. 

There is no medical evidence to the contrary of the VA 
examination report and opinion.  There is no medical evidence 
linking the veteran's right knee condition to her service or 
indicating that her left knee chondromalacia caused her right 
knee condition or aggravated it beyond its natural 
progression.  

The Board is aware of the veteran's own contentions.  
However, a layperson, without the appropriate medical 
training and expertise, is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the source of the current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Thus, in 
the current claim, the veteran's own personal opinion that 
her service-connected left knee chondromalacia either caused 
her right knee condition or aggravated it beyond its natural 
progression is not a sufficient basis for awarding service 
connection.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a right knee 
condition, to include as secondary to left knee 
chondromalacia.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).





ORDER

Service connection for a right knee condition, to include as 
secondary to service-connected left knee disability, is 
denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


